           Case 5:20-cv-01107-J Document 12 Filed 03/08/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

ROBERT STRANGE,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       Case No. CIV-20-1107-J
                                                 )
STATE OF OKLAHOMA, et al.,                       )
                                                 )
               Defendants.                       )

                                            ORDER

       Plaintiff, a state prisoner appearing pro se and in forma pauperis, has brought this action

under 42 U.S.C. § 1983, alleging various violations of his constitutional rights. The matter was

referred to United States Magistrate Judge Shon T. Erwin for initial proceedings consistent with

28 U.S.C. § 636. [Doc. No. 3]. On February 8, 2021, Judge Erwin issued a Report and

Recommendation recommending that upon preliminary review of Plaintiff’s claims, Plaintiff’s

Complaint be dismissed without prejudice. [Doc. No. 11]. Plaintiff was advised of his right to

object to the Report and Recommendation by February 25, 2021. No objection has been filed.

Plaintiff has therefore waived any right to appellate review of the factual and legal issues in the

Report and Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 11] and

DISMISSES Plaintiff’s Complaint without prejudice.

       IT IS SO ORDERED this 8th day of March, 2021.
